Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SELECT * LIFE II A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by ReliaStar Life Insurance Company and its Select * Life Variable Account The Policy Fund Managers · Is issued by ReliaStar Life Insurance Company. Funds managed by the following investment · Is returnable by you during the free look period if you are not managers are available through the policy: satisfied. · Alliance Bernstein, L.P. Premium Payments · BAMCO, Inc. · Are flexible, so the premium amount and frequency may vary. · BlackRock Investment Management, LLC · Are allocated to the variable account and the fixed account, based on · Capital Research and Management your instructions. Company · Are subject to specified fees and charges. · Columbia Management Advisors, LLC The Policy Value · Directed Services LLC · Is the sum of your holdings in the fixed account, the variable account · Evergreen Investment Management and the loan account. Company, LLC · Has no guaranteed minimum value under the variable account. The · Fidelity Management & Research Co. value varies with the value of the subaccounts you select. · Ibbotson Associates · Has a minimum guaranteed rate of return for amounts in the fixed · ING Clarion Real Estate Securities L.P. account. · ING Investment Management Advisors, · Is subject to specified fees and charges, including possible surrender B.V. charges. · ING Investment Management Co. Death Benefit Proceeds · J.P. Morgan Investment Management Inc. · Are paid if your policy is in force when the insured person dies. · Julius Baer Investment Management, LLC · Are calculated under your choice of options: · Legg Mason Capital Management, Inc. Option 1  the base death benefit is the greater of the amount of · Lehman Brothers Asset Management LLC insurance coverage you have selected or your policy value · Marsico Capital Management, LLC multiplied by the appropriate factor described in Appendix A; or · Massachusetts Financial Services Option 2  the base death benefit is the greater of the amount of Company insurance coverage you have selected plus the policy value or · Morgan Stanley Investment Management, your policy value multiplied by the appropriate factor described in Inc. (d/b/a Van Kampen) Appendix A. · Neuberger Berman, LLC · Are equal to the base death benefit plus any rider benefits minus any · Neuberger Berman Management Inc. outstanding policy loans and accrued loan interest and unpaid fees · OppenheimerFunds, Inc. and charges. · Pacific Investment Management Company · Are generally not subject to federal income tax if your policy LLC continues to meet the federal income tax definition of life insurance. · Pioneer Investment Management, Inc. Sales Compensation · T. Rowe Price Associates, Inc. · We pay compensation to broker/dealers whose registered · UBS Global Asset Management representatives sell the policy. See Distribution of the Policy, page (Americas) Inc. 73 , for further information about the amount of compensation we · Wells Capital Management, Inc. may pay. This prospectus describes what you should know before purchasing the Select * Life II variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 28, 2008. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 56 The Policy's Features and Benefits 3 TAX CONSIDERATIONS 58 Factors You Should Consider Before Tax Status of the Company 58 Purchasing a Policy 6 Tax Status of the Policy 59 Fees and Charges 8 Diversification and Investor Control Requirements 59 THE COMPANY, THE VARIABLE Tax Treatment of Policy Death Benefits 60 ACCOUNT AND THE FIXED ACCOUNT 14 Distributions Other than Death Benefits 60 ReliaStar Life Insurance Company 14 Other Tax Matters 62 The Investment Options 16 ADDITIONAL INFORMATION 66 DETAILED INFORMATION ABOUT General Policy Provisions 66 THE POLICY 20 Distribution of the Policy 73 Underwriting 21 Legal Proceedings 76 Purchasing a Policy 21 Financial Statements 76 Fees and Charges 25 APPENDIX A A-1 Death Benefits 33 APPENDIX B B-1 Additional Insurance Benefits 38 APPENDIX C C-1 Policy Value 43 MORE INFORMATION IS AVAILABLE Back Cover Special Features and Benefits 46 TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 21 Policy Value 43 Fixed Account 4 Preferred Loans 46 Fixed Account Value 43 Segment or Coverage Segment 33 Loan Account 45 Surrender Value 56 Loan Account Value 45 Valuation Date 44 Monthly Processing Date 27 Variable Account 4 Net Premium 3 Variable Account Value 44 Policy Date 21 ReliaStar, we, us, our and the company refer to ReliaStar Life Insurance Company. You and your refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured person's lifetime. State Variations  State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. Your actual policy and any riders are the controlling documents. If you would like to review a copy of the policy and riders, contact our Customer Service Center or your agent/registered representative. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5011 Minot, North Dakota 58702-5011 1-877-886-5050 www.ingservicecenter.com Select
